 1   Michael A. Hood (SBN 71258)
     Erin W. Kendrella (SBN 273504)
 2   JACKSON LEWIS P.C.
 3   200 Spectrum Center Drive, Suite 500
     Irvine, California 92618
 4   Telephone: (949) 885-1360
     Facsimile: (949) 885-1380
 5   Email: michael.hood@jacksonlewis.com
 6
             erin.kendrella@jacksonlewis.com

 7   Attorneys for Defendant
     PERDUE FOODS LLC
 8
     [Additional Counsel on the Next Page]
 9

10                         UNITED STATES DISTRICT COURT
11                       NORTHERN DISTRICT OF CALIFORNIA
12

13   BARBARA PERRY,                              CASE NO.: 3:17-cv-03502-JST
                                                           18-cv-02664-JST
14                       Plaintiff,              Judge Jon S. Tigarth
15                                               Courtroom 9 – 19 Floor
           vs.
16                                               Mag. Judge Jacqueline Scott Corley
     PERDUE FOODS, LLC and COLEMAN               Courtroom F – 15th Floor
17   NATURAL FOODS, LLC,
18                                               JOINT STIPULATION FOR
                         Defendants.
                                                 BIFURCATION OF TRIAL WITH
19
                                                 RESPECT TO PUNITIVE DAMAGES
20

21
                                                 Complaint Filed: June 15, 2017
22                                               Trial Date:      June 10, 2019
23

24

25

26

27

28


     3:17-cv-03502-JSC                       1     JOINT STIPULATION FOR BIFURCATION
     18-cv-02664-JST                                         OF TRIAL WITH RESPECT TO
                                                                    PUNITIVE DAMAGES
 1   Hunter Pyle, SBN 191125
     Tanya P. Tambling, SBN 262979
 2   HUNTER PYLE LAW
 3   428 Thirteenth Street, 11th Floor
     Oakland, California 94612
 4   Telephone: (510) 444-4400
     Facsimile: (510) 444-4410
 5   Email: hunter@hunterpylelaw.com,
 6
            ttambling@hunterpylelaw..com

 7   Alex G. Tovarian, SBN 264547
     LAW OFFICES OF ALEKSEY G. TOVARIAN
 8   50 California Street, Ste. 3325
     San Francisco, CA 94111
 9   Telephone: (415) 984-9990
10   Facsimile: (415) 520-5830
     Email: tovarianlaw@gmail.com
11

12   Attorneys for Plaintiff
     BARBARA PERRY
13

14    JOINT STIPULATION FOR BIFURCATION OF TRIAL WITH RESPECT TO
15                                     PUNITIVE DAMAGES
16         It is hereby stipulated and agreed, by and between Defendant PERDUE FOODS
17   LLC (“Defendant”) and Plaintiff BARBARA PERRY (“Plaintiff”) (collectively the
18   “Parties”), that the Parties jointly stipulate to bifurcating the trial of this matter such that
19   punitive damages are tried separately, and, if liability is established, evidence of
20   Defendant’s finances and net worth are outlined in the Declaration of Richard Morin,
21   Vice President and Controller for Perdue Farms Inc., in lieu of Defendant producing
22   confidential and proprietary business records as follows:
23         1.     Defendant is a privately held company and produces and distributes organic
24   chicken, turkey, and pork products. Defendant is based in Salisbury, Maryland and
25   operates as a subsidiary of Perdue Farms Inc.
26         2.     Defendant purchased Coleman Natural Foods in 2015 and continues to do
27   business as Coleman Natural Foods.
28   ///

     3:17-cv-03502-JSC                         2         JOINT STIPULATION FOR BIFURCATION
     18-cv-02664-JST                                               OF TRIAL WITH RESPECT TO
                                                                          PUNITIVE DAMAGES
 1            3.      Plaintiff prays for punitive damages in her Complaint. The Parties agree and
 2   stipulate to bifurcating the trial of this matter such that the amount of punitive damages is
 3   tried separately, if and only if the court or jury determines that the conditions for an
 4   award of punitive damages are satisfied.
 5            4.      Grounds for bifurcating the trial are that admission of evidence of
 6   Defendant’s profits, net worth, financial status or wealth during the liability phase of trial
 7   would be unfairly prejudicial to Defendant.
 8            5.      During the liability phase of the trial, no evidence of Defendant’s financial
 9   condition and net worth shall be admissible. Attorneys for the Parties agree they shall not
10   interrogate any witnesses regarding or otherwise introduce any evidence at trial of
11   Defendant’s financial condition or net worth, or the magnitude of Defendant’s operations
12   for the liability phase of trial only.
13            6.      If liability is established for punitive damages, the evidence contained in this
14   stipulation and the Declaration of Richard Morin, may be used as evidence of
15   Defendant’s financial condition and net worth to support for Plaintiff’s claim for an
16   amount of punitive damages.
17            7.      The Parties agree that this Joint Stipulation does not limit or waive
18   Defendant from opposing and defending against Plaintiff’s claim for punitive damages.
19            8.      The Parties agree that the Joint Stipulation does not admit liability for either
20   Party.
21            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
22                                                             HUNTER PYLE LAW
                    ISTRIC
23            TES D         TC                                 LAW OFFICES OF ALEKSEY G. TOVARIAN
           TA
                                               O
            S




24   DATED: January 18, 2019   By:                             /s/ Tanya P. Tambling
                                                U
          ED




                                                 RT




                             D                                        Hunter Pyle, Esq.
                      RDERE
      UNIT




25                 O
                SO                                                    Tanya P. Tambling, Esq.
          IT IS
                                                       R NIA




26                                                                    Alex G. Tovarian, Esq.

                                     S . Ti ga r
27
       NO




                                 n                             Attorneys for Plaintiff
                    J u d ge J o
                                                       FO




28                                                             BARBARA PERRY
        RT




                                                   LI




               ER                                        Dated: January 22, 2019
          H




                                               A




                N                                  C
     3:17-cv-03502-JSC
                  D               OF                            3        JOINT STIPULATION FOR BIFURCATION
     18-cv-02664-JSTI S T R I C T                                                  OF TRIAL WITH RESPECT TO
                                                                                          PUNITIVE DAMAGES
 1

 2                                   JACKSON LEWIS P.C.
 3

 4   DATED: January 18, 2019   By:   /s/ Erin W. Kendrella
                                            Michael A. Hood, Esq.
 5
                                            Erin W. Kendrella, Esq.
 6
                                     Attorneys for Defendant
 7                                   PERDUE FOODS LLC dba Coleman
 8
                                     Natural Foods (erroneously named a
                                     Coleman Natural Foods, LLC)
 9

10

11   PURSUANT TO STIPULATION, IT IS SO ORDERED.
12

13
     DATED:________________________ ____________________________________
14                                  Hon. Jon S. Tigar
15                                  United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28


     3:17-cv-03502-JSC                4        JOINT STIPULATION FOR BIFURCATION
     18-cv-02664-JST                                     OF TRIAL WITH RESPECT TO
                                                                PUNITIVE DAMAGES
